     Case: 1:20-cv-07115 Document #: 40 Filed: 02/05/21 Page 1 of 1 PageID #:104

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Edelson PC
                               Plaintiff,
v.                                                 Case No.: 1:20−cv−07115
                                                   Honorable Matthew F. Kennelly
Thomas Girardi, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 5, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly: Motion for entry of
default [38] is granted; defendants EJ Global, LLC and Girardi Financial, Inc. are held in
default for failure to respond to the complaint following service of summons. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
